Case 3:18-cv-11405-BRM-DEA Document 6-1 Filed 11/29/18 Page 1 of 3 PageID: 393




 LAW OFFICES OF JOSEPH A. CHANG, LLC
 951 Madison Avenue
 Paterson, New Jersey 07501
 (973) 925-2525
 Attorney for Plaintiff
 Joseph A. Chang, ID#034302002

                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


                                                     Civil Action No.:
NECTALIER GONZALEZ, III and
STEPHANIE GONZALEZ,

                          Plaintiffs,
v.                                                   MEMORANDUM OF LAW IN
                                                     SUPPORT OF MOTION FOR LEAVE
WELLS FARGO HOME MORTGAGE,                           TO AMEND COMPLAINT

                     Defendants.
 ________________________________/

 I. LEGAL ANALYSIS

        The Federal Rules of Civil Procedure provide a liberal policy for amending pleadings.

 Cruz v. City of Camden, 898 F. Supp. 1100, 1105 (D.N.J. 1995). Under Rule 15(a), “a party may

 amend its pleading only with the opposing party’s written consent or the court’s leave.” Fed. R.

 Civ. P. 15(a)(2). Plaintiffs request for leave to file a proposed pleading is “committed to the

 sound discretion of the Court.” See Arab African Int’l Bank v. Epstein, 10 F.3d 168, 174 (3d Cir.

 1993). While courts have broad discretion to decide motions to amend, they are to “heed Rule

 15(a)’s mandate that amendments are to be granted freely in the interests of justice.” Voilas et al.

 v. Gen. Motors Corp., 173 F.R.D. 389, 396 (D.N.J. 1997) (internal citations and quotations

 omitted); Fed. R. Civ. P. 15(a)(2) This ensures that “a particular claim will be decided on the

 merits rather than on technicalities.” Dole v. Arco Chem. Co., 921 F.2d 484, 487 (3d Cir. 1990)

 (internal citation omitted). Courts construe Rule 15(d) to require a similarly liberal approach.
Case 3:18-cv-11405-BRM-DEA Document 6-1 Filed 11/29/18 Page 2 of 3 PageID: 394




Hassoun v. Cimmino, 126 F. Supp. 2d 353, 360 (D.N.J. 2000). Rule 15(d) serves judicial

economy, avoids multiplicity of litigation, and promotes “as complete an adjudication of the

dispute between the parties as possible by allowing the addition of claims which arise after the

initial pleadings are filed.” Glenside West Corp. v. Exxon Co., U.S.A., 761 F. Supp. 1118, 1134

(D.N.J. 1991). Supplementation may be permitted even though the original pleading is defective

in stating a claim or defense. Fed. R. Civ. P. 15(d). Here, Plaintiffs’ amended pleading would not

be futile to Defendant because (1) it would cure the deficiencies Defendants mention in its

motion; (2) it specifically references Defendant’s failure of properly reviewing loss mitigation

documents; and (3) Defendant’s violations of federal as described in the proposed amended

complaint more detailed clearly entitle Plaintiffs to relief. Plaintiffs claims are specifically

limited in time and scope of this loan to the pre foreclosure (2015) and post foreclosure (2017)

loss mitigation violations and referencing the foreclosure action when Defendant is a nationwide

residential mortgage loan servicer is not a small issue for New jersey homeowners such as

Plaintiff. Futility is not at issue and the Court is to assume the allegations of the complaint are

true and to draw all reasonable inferences in favor of the pleader. Unfortunately, due to oversight

and other issues mentioned in counsel’s certification, Plaintiffs failed to file an opposition to

Defendant’s Motion to dismiss. [See Cert of Joe Chang ¶ 6].

       Further, Plaintiffs have spent various years fighting and expending substantial resources

attempting to have Defendant act in good faith with their property. Plaintiffs’ requests for loss

mitigation did not begin in September 2017 when another loan modification application was

submitted with help of counsel. In fact, before the foreclosure action was commenced, Plaintiff a

sent Defendant a complete loan modification package in October 2015, which was the initial

improperly managed application in bad faith by Defendant. [See Bender Cert. Ex. F]; [See Cert
Case 3:18-cv-11405-BRM-DEA Document 6-1 Filed 11/29/18 Page 3 of 3 PageID: 395




of Joe Chang ¶ 6]. Plaintiffs do not attempt to delay any matter with Defendant since settlement

between the parties has also not been conducted in good faith. Finally, despite the absence of a

valid explanation for the delay, delay alone does not justify denying a motion to amend. See

Cureton v. Nat’l Collegiate Athletic Ass’n, 252 F.3d 267, 273 (3d Cir. 2001). Rather, it is only

where delay becomes “‘undue,’ placing an unwarranted burden on the court, or . . . ‘prejudicial,’

placing an unfair burden on the opposing party” that denial of a motion to amend is appropriate.

Adams v. Gould Inc., 739 F.2d 858, 868 (3d Cir. 1984). Unless the delay at issue will prejudice

the non-moving party, a movant does not need to establish a compelling reason for its delay. See

Heyl & Patterson Int’l, Inc. v. F. D. Rich Housing of Virgin Islands, Inc., 663 F.2d 419, 426 (3d

Cir. 1981). In the absence of unfair prejudice, futility of amendment, undue delay, bad faith, or

dilatory motive, a court must grant a request for leave to amend. Grayson v. Mayview State

Hosp., 292 F.3d 103, 108 (3d Cir. 2002; see also Long v. Wilson, 393 F.3d 390, 400 (3d Cir.

2004) (where there is an absence of undue delay, bad faith, prejudice or futility, a motion for

leave to amend a pleading should be liberally granted).

II. CONCLUSON

       For all of the reasons stated herein, Plaintiffs respectfully requests that the Court grant its

Motion to Amend the Complaint and reopen the case as to avoid an order dismissing the

Plaintiffs complaint with prejudice.

                               DEMAND FOR TRIAL BY JURY

Borrower demands trial by jury on all claims so triable.

                                          THE LAW OFFICES OF JOSEPH CHANG, L.L.C.
                                          Attorneys for Plaintiffs

Dated: November 28, 2018                          BY: /s/ Joseph A. Chang
                                                       Joseph A. Chang
